Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated February 25, 2011 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in Cigna Corporation's Annual Report on Form 10-K for the year ended December 31, 2010. /s/ PricewaterhouseCoopers Philadelphia, Pennsylvania February 2,2012
